ORDER

PER CURIAM.
Appellant FLM Construction Company appeals from the granting of respondents’ motion to dismiss its petition to enforce a mechanic’s lien. The trial court found that appellant did not comply with the mechanic’s lien statute, § 429.080, RSMo 1986, by failing to file a just and true account.
We find that the trial court’s decision to grant the motion to dismiss was not erroneous, for appellant was not entitled to relief as a matter of law. As we also find that a full opinion would have no precedential value, we affirm the trial court pursuant to Rule 84.-16(b). A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our holding.
All concur.